Citation Nr: 1218199	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-18 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from October 1985 to August 2006, including service in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).

In October 2009 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of his testimony is of record.

Following the RO's last adjudication of the issues on appeal the Veteran submitted additional evidence directly to the Board, in the form of VA treatment records and a letter asserting his theories of entitlement.  The Veteran enclosed a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The Board remanded these issues to the RO for further development in March 2010 and November 2010.  The file has now been returned to the Board for further appellate review. 

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, the case must once again be remanded to resolve inconsistencies in the medical evidence of record.

The RO has essentially denied service connection for a bilateral ankle disability on both a direct and secondary basis based on a finding that the Veteran does not have current disabilities of either ankle.  This determination is based on VA examinations in June 2010 and December 2010.  However, one day before the VA examination in December 2010 the Veteran's VA primary care physician (PCP) noted an impression by X-ray of "degenerative changes" in the right ankle, and there is medical evidence of a calcaneal spur in the left ankle (see VA examination report in June 2010 and VA PCP note in December 2010).  Because medical evidence of a current disability is the threshold element for service connection, the Veteran must be afforded another examination to resolve the ambiguity regarding whether he actually has diagnosed left or right ankle disabilities for which service connection can be considered.

In that regard, the Veteran has complained of chronic severe foot and ankle pains since discharge from service, but the VA examinations in June 2010 and December 2010 essentially ignored the Veteran's subjective history.  On remand, the new examination should consider the Veteran's lay account of his symptoms during and after service in arriving at a medical conclusion regarding the etiology of any current diagnosed disorder.

Finally, the Veteran served in Kuwait/Iraq from January to May 2005, i.e., he served in Southwest Asia.  Although he has not asserted service connection based on his service in the Persian Gulf, in the March 2010 remand the Board cited 38 C.F.R. § 3.317, and in a June 2010 letter the RO notified the Veteran of the criteria for service connection based on undiagnosed illness.  Courts have held that proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  As such, on remand the RO must consider this theory of entitlement to service connection.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right and left ankle symptoms since service.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  After associating any pertinent, outstanding records with the claims folder, the Veteran should be afforded examination by an examiner with appropriate expertise to determine the etiology of any current left or right ankle disorder.

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner must opine with respect to any currently present left or right ankle disability as to whether it is at least as likely as not that such disorder, if any, is etiologically related to or had its onset in service, or, if he has arthritis, whether the disability developed within one year of his discharge from active duty.

Alternatively, please opine as to whether it is at least as likely as not that a current diagnosed left or right ankle disability, if any, is caused or aggravated by the service-connected right knee, left knee and/or lumbar spine disabilities.

The examiner must state whether it is at least as likely as not that the Veteran's right and/or left ankle symptoms can be attributed to a known clinical diagnosis.

In offering these opinions, the examiner must specifically acknowledge and comment on the Veteran's competent account of the continuity of his right and left ankle symptoms since service.  

The rationale for all opinions expressed should be provided, and if it is not possible to provide an opinion without resort to speculation, the reasons that is so should be explained.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement; see Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

3.  Then readjudicate the appeal, to include consideration of entitlement to service connection for a qualifying chronic disability pursuant to 38 C.F.R. § 3.317 (2011).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

